Citation Nr: 0601434	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  02-15 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent 
for irritable bowel syndrome.

Entitlement to service connection for hepatitis C.

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2001, January 2004 and November 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

In September 2005, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is associated with the claims file.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected irritable bowel syndrome 
is characterized by alternating episodes of diarrhea and 
constipation, with diarrhea occurring about twice per week.

2.  The veteran reports that symptomatic days outnumber 
asymptomatic days but severe irritable bowel syndrome is not 
shown.

3.  Competent evidence to show that the veteran contracted 
hepatitis C in service or that his currently diagnosed 
hepatitis C is related to treatment for hepatitis in service 
is not of record.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for irritable bowel syndrome are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7399-7319 (2005).

2.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

A review of the record shows the veteran was provided with 
VCAA notice in July 2001, prior to the August 2001 rating 
decision and in September 2003, prior to the January 2004 
rating decision.  Therefore, the VCAA notice was timely.  
With regard to the issue of the initial evaluation of 
irritable bowel syndrome, his disagreement with the rating 
assigned at the initial grant of service connection is a 
downstream issue; therefore, further VCAA notice is not 
required.  VAOPGCPREC 8-03.  In addition, the notice complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Those letters informed the appellant of the 
evidence required to substantiate the claims and of his and 
VA's respective duties for obtaining evidence.  The appellant 
was also asked to submit evidence and/or information in his 
possession to VA.

In this case, all identified medical and evidentiary records, 
including reports of VA examination, relevant to the issues 
on appeal have been requested or obtained.  Therefore, there 
are no outstanding records to obtain.  The available medical 
evidence is sufficient for an adequate determination of the 
appellant's claims.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.

II.  Factual Background

The veteran's service medical records show he was admitted to 
the hospital in August 1973 for complaints of fatigue, 
malaise, and brown urine.  The discharge diagnosis was 
hepatitis.  Upon separation in March 1975, no defects or 
diagnoses were noted, and the veteran stated he was in good 
health.

A May 1998 private laboratory record shows the veteran tested 
positive for hepatitis C.  In a separate May 1998 record, the 
veteran reported a history of hepatitis C.

A July 1998 private treatment record shows the veteran was 
evaluated for his hepatitis C.  It was indicated that it was 
probably post-transfusion.  The diagnosis was chronic 
hepatitis C, and it was noted to be stable.

In June 2002, the veteran underwent VA general medical 
examination.  He denied any IV drug or cocaine use.  He was 
not aware of ever receiving a blood transfusion.  He did not 
have a tattoo and could not recall a deep dirty wound.  
During service, he sustained numerous abrasions and minor 
cuts.  None of them involved hospital treatment or surgery 
and all had either no care or local care by enlisted medics.  
The veteran never had an organ transplant, hemodialysis, or 
high-risk sexual practices.  He denied sharing a toothbrush 
or razors with fellow soldiers.

The veteran's claims file was reviewed.  An August 1973 
record showed the veteran was in the hospital for treatment 
of hepatitis.  The examiner also noted the veteran's 
immunization records.  The veteran had an injury to an 
external ear while in service, but it apparently healed 
without problems.  No mention was made of it being dirty or 
contaminated.  He was seen several times for urethral 
discharge.  Given a review of the veteran's service records, 
the examiner opined that unless the veteran contracted the 
hepatitis C virus when he had an ear injury in service, or 
unless he contracted it con-commitantly with the hepatitis, 
which was diagnosed in 1973 and presumptively related to 
contaminated water or ingested liquids, there was no evidence 
that the veteran contracted the diagnosis while in service.

In a January 2003 private treatment record, Dr. M indicated 
the veteran had a history of hepatitis C.  Dr. M could not 
tell with 100 percent certainty that the veteran did or did 
not contract hepatitis C in service.  Dr. M indicated that 
there was reasonable doubt because in the 1970s, there was no 
test for hepatitis C.  The veteran could very well have had 
hepatitis C at that time.

In October 2004, the veteran underwent VA examination for 
digestive conditions.  The veteran had alternating 
constipation and diarrhea without a major nutritional 
deficit.  Two years ago, he was 227 pounds.  One year ago, he 
was 195 pounds.  The veteran was currently 200 pounds.  There 
was a negative abdominal and rectal examination.  There was a 
negative guaiac test.  Recently, the veteran had not lost any 
time from work.  His problems were intermittent, annoying, 
and troublesome, but not severely disabling.  In particular, 
the veteran's nutrition had not suffered.  The impression was 
irritable bowel syndrome.  No significant disability was 
attributed to the veteran's current ongoing and progressive 
bowel problems.

In April 2005, the veteran underwent VA intestinal 
examination.  His bowels moved every one to three days.  With 
constipation, he got some relief from using a suppository.  
The veteran got diarrhea twice a week, during which time his 
bowels moved four to five times per day.  They were watery 
stools, associated with moderate to severe cramping in the 
mid-abdomen.  When he was cramping he rated the pain as nine 
out of ten.  He occasionally took Danatrol for relief, but it 
made him sleepy.  He had no evidence of intentional and 
serial stool determinations for occult blood had been 
negative.  The veteran weighed 195 pounds, which was a five 
pound loss since last year.  He did not smoke and had an 
occasional alcoholic drink.  Occasionally, abdominal pain 
woke him up from his sleep.  He was not diabetic.  There was 
no history of liver disease or cholesterol elevation.  With 
the severe abdominal pain, the veteran had vomiting about 
once per month.  He described no heartburn, gas, or 
indigestion.

On examination, the abdomen had moderate generalized 
distention.  Peristalses was normal.  There was no guarding 
and no rebound.  The liver and spleen were not palpable.  The 
impression was irritable bowel syndrome dating to 1973 and 
1974.  It was chronic, with a moderate disability and no 
progression.  An upper gastrointestinal x-ray showed a 
possible duodenal ulcer.

In September 2005, the veteran testified before the 
undersigned.  He stated that he suffered from daily abdominal 
cramps.  They varied in intensity.  He tended to handle the 
condition on his own and not say anything to anyone about it.  
Some bouts of diarrhea lasted ten days.  He did not have 
diarrhea every day.  His job required him to drive distances.  
On days when his diarrhea affected him, his boss accommodated 
him and let him work at the shop.  He described his diarrhea 
as severe.  He was treated for this condition and had an 
upcoming appointment at VA.  He took over-the-counter 
medications for his diarrhea.  He did not miss work even if 
he was in pain.  He sought treatment as he needed it.  His 
appointment in September was to be regarding the ulcer found 
on his last examination.  He had more diarrhea than 
constipation.  The days when he experienced neither were 
fewer.

The veteran testified that he currently had hepatitis C and 
was diagnosed with hepatitis in the military.  He stated that 
in the military, they shared razors.  He handled blood and 
described one particular accident.  He also indicated that he 
was treated in service for venereal disease.  He was unsure 
if he drank contaminated water or ate contaminated food in 
service.

III.  Increased Rating for Irritable Bowel Syndrome

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2005).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2005).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2005).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

The veteran's irritable bowel syndrome is currently rated 10 
percent disabled under the criteria of 38 C.F.R. § 4.114, 
Diagnostic Code 7399-7319 (2005).  A specific diagnostic code 
does not exist which sets forth criteria for assigning 
disability evaluations for the exact disability suffered by 
the veteran.  When an unlisted condition is encountered, it 
is permissible to rate that condition under a closely related 
disability as to which not only the functions affected, but 
the anatomical localization and symptomatology, are closely 
analogous.  See 38 C.F.R. § 4.20.  When an unlisted disease, 
injury, or residual condition is encountered, requiring 
rating by analogy, the diagnostic code number will be 
"built-up" by using the first two digits of that part of 
the rating schedule which most closely identifies the part, 
or system, of the body involved and adding "99" for the 
unlisted condition.  See 38 C.F.R. § 4.27.

Under the criteria of Diagnostic Code 7319, irritable colon 
syndrome (spastic colitis, mucous colitis, etc.) is rated 10 
percent when moderate, with frequent episodes of bowel 
disturbance with abdominal distress, and 30 percent when 
severe, with diarrhea or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319 (2005).

Evaluating the veteran's disability with the applicable 
criteria, the Board finds that the veteran has reported 
alternating diarrhea and constipation, with more episodes of 
diarrhea.  On examination in October 2004 his symptoms were 
described as intermittent and not severely disabling.  During 
his April 2005 examination, the veteran reported getting 
diarrhea twice per week.  He did not indicate how often he 
was constipated.  He stated during his September 2005 Board 
hearing that his diarrhea and constipation symptoms occurred 
more often then they were absent.

Based on the evidence of record, the Board finds that while 
the veteran experienced constipation, diarrhea, and abdominal 
cramping, it did not occur more or less constantly.  As noted 
above, while the veteran stated that his irritable bowel 
syndrome resulted in more days of symptoms than without 
symptoms, and also reported that he experienced diarrhea two 
days per week, this does not show that his symptoms were at 
least near constant.  Therefore, an increased rating to 30 
percent is not warranted.

The Board notes that the veteran indicated that he was 
scheduled for medical treatment in September 2005.  However, 
he indicated during his hearing that this appointment 
concerned the duodenal ulcer with which he was recently 
diagnosed.  There is no evidence that this ulcer is related 
to the veteran's irritable bowel syndrome.  Therefore, a 
remand in order to obtain these records is unnecessary.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  In this respect, the Board notes that 
the medical evidence fails to show and the veteran has not 
asserted that he required frequent periods of hospitalization 
for his irritable bowel syndrome.  In sum, there is no 
indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment.  While the veteran 
indicated that is irritable bowel syndrome affected his job 
in that on the days he experienced diarrhea he had to ask his 
boss for accommodations, there is no evidence that this 
caused him to miss work.  Indeed, the veteran indicated that 
he did not miss work because of his irritable bowel syndrome 
due to a good work ethic.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
the Board finds that, at no time since the filing of the 
veteran's claim for service connection, in August 2003, has 
his irritable bowel syndrome been more disabling than as 
currently rated under this decision.

Based upon the above findings, the Board concludes that the 
preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for irritable bowel 
syndrome, and there is no doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

IV.  Service Connection for Hepatitis C

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2005).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2005).

The veteran has claimed that he was treated for hepatitis in 
service.  He stated that he now had a diagnosis of hepatitis 
C and believed the two were related.  A review of the service 
medical records indeed shows the veteran was diagnosed with 
and treated for hepatitis in service in 1973.  However, his 
treatment was completed in one month, and no defects or 
diagnoses were noted upon discharge.

Importantly, there are two opinions of record regarding 
whether the veteran's current diagnosis of hepatitis C is 
either the same disease he incurred in service or related to 
his hepatitis diagnosis in service.  The veteran's private 
physician indicated that reasonable doubt should be utilized 
in this case because he could not tell the veteran either way 
if his hepatitis C was related to service.  Dr. M relied 
solely on the fact that in 1973, there was no test to 
identify hepatitis C.  Therefore, he believed the veteran had 
the disorder at that time.

Conversely, the VA examiner, who reviewed the veteran's 
service medical records and his treatment history in service, 
could find no event in service that would have led to the 
veteran contracting hepatitis C.  The examiner noted the 
veteran's treatment for a wound on his ear and venereal 
diseases and could find no event indicated within his service 
medical records which may have led to the veteran contracting 
hepatitis C in service.  The veteran reported at that 
examination that he did not share razors or toothbrushes with 
other soldiers, and he had not engaged in high risk sexual 
behavior.

During his Board hearing, the veteran indicated that he had 
contact with blood at least once in service, when a fellow 
soldier was injured.  He also indicated that the soldiers 
shared razors, and he was treated for venereal disease in 
service.  While the veteran reported having no memory of a 
blood transfusion, when he was first diagnosed with hepatitis 
C in 1998, it was noted that the diagnosis was likely post-
transfusion.

Given the evidence of record, the Board finds the opinion of 
the VA examiner most persuasive.  While it acknowledges the 
assertions of Dr. M that there was no test for hepatitis C in 
1973, it also notes that this is the sole reason Dr. M gave 
for relating the veteran's current hepatitis C with his 
hepatitis in service.  He gave no other medical history for 
the veteran and did not offer an explanation as to how the 
veteran may have contracted hepatitis C in service.  In 
contrast, the VA examiner reviewed all of the veteran's 
medical records and offered a basis for his determination 
that the veteran did not likely contract his hepatitis C in 
service.

The veteran has indicated that he drank contaminated water in 
service and also stated that he was exposed to blood in 
service when a fellow soldier had an accident.  However, 
there is no medical evidence linking his current hepatitis C 
to contaminated water in service or to any accident in 
service.  The veteran is not competent to provide medical 
opinion concerning the etiology of his hepatitis C.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

While the veteran was shown to have been treated for a 
venereal disease in service, the VA examiner noted this fact 
and did not relate it to the veteran's hepatitis C.  In 
conclusion, based on the evidence listed above, the Board 
finds that the evidence against the veteran's claims 
outweighs the evidence for his claims, and service connection 
for hepatitis C is denied.  Gilbert, supra.


ORDER

An initial evaluation in excess of 10 percent for irritable 
bowel syndrome is denied.

Service connection for hepatitis C is denied.


REMAND

Also on appeal are the veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
The veteran's claims were denied in January 2004.  The RO 
based this denial, at least in part, on the veteran's lack of 
hearing loss disability under VA regulations.  See 38 C.F.R. 
§ 3.385 (2005).  Hearing loss for VA purposes requires an 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz of 40 decibels or greater or when 
auditory thresholds for at least three of the frequencies are 
26 decibels or greater.  Id.

In September 2005, after his Board hearing, the veteran 
submitted additional evidence regarding his claim for service 
connection for bilateral hearing loss.  An audiometric test 
was included.  While the physician provided the results on a 
graph and did not transcribe the numbers, it appears the 
results show the veteran may now have hearing loss that meets 
the requirements under 38 C.F.R. § 3.385.  Therefore, the 
Board finds that a remand is necessary to afford the veteran 
an additional VA examination to determine if he has hearing 
loss under 38 C.F.R. § 3.385.

If the additional examination shows that the veteran does 
have hearing that meets the requirements of 38 C.F.R. 
§ 3.385, the examiner should be asked to render an opinion as 
to whether the veteran's current hearing loss, in light of 
the new results, is related to service.

While the additional evidence of record does not apply 
directly to the veteran's claim for service connection for 
tinnitus, the veteran has contended that his tinnitus is 
related to noise exposure in service or otherwise to his 
hearing loss, and the Board finds that the two issues are 
inextricably intertwined.  Therefore, the veteran's claim for 
service connection for tinnitus must also be remanded in 
order to be readjudicated after completion of the above-
referenced evidentiary development.  The examiner is also 
asked to render an opinion as to whether the veteran's 
tinnitus is related to his military service or, if, as noted 
above, the veteran's hearing meets the requirements of 
38 C.F.R. § 3.385, his tinnitus is related to his hearing 
loss.

Therefore, due process demands that these claims are REMANDED 
for the following:

1.  The veteran should be afforded a VA 
examination to determine the nature and extent 
of his hearing loss.  The examiner is asked to 
determine if the veteran demonstrates bilateral 
hearing loss for VA purposes.  That is, the 
examiner should determine if either the veteran 
demonstrates that auditory thresholds in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater or that 
auditory thresholds in at least three of the 
frequencies are 26 decibels or greater.

If the examiner does find that the veteran has 
bilateral hearing loss disability for VA 
purposes, the examiner is then asked to render 
an opinion as to whether his hearing loss is at 
least as likely as not related to service 
(i.e., at least a 50/50 probability).  Detailed 
reasons and bases for all diagnoses and 
opinions should be provided including a 
discussion of evidence relied on for opinion.

The examiner should also determine whether or 
not the veteran has tinnitus and, if so, the 
examiner is requested to express an opinion as 
to whether his tinnitus is at least as likely 
as not related to service or, if hearing loss 
disability is found, whether tinnitus is 
related to the hearing loss.

2.  The AMC should adjudicate the veteran's 
claims.  If the determination remains adverse 
to the veteran, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
includes a summary of additional evidence 
submitted, any additional applicable laws and 
regulations, and the reasons for the decision.  
The veteran and his representative should be 
afforded the applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 


(West Supp. 2005).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


